PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/372,494
Filing Date: 16 Jul 2014
Appellant(s): Pedley et al.



__________________
Matthew Curran
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-7, 35, 37, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. US Publication 2009/0277528 (hereinafter Shen) in view of Dias et al. US Patent 8,934,957 (hereinafter Dias) and in further view of view of Taylor US Patent 3,971,234 (hereinafter Taylor).
Regarding claim 1, Shen discloses a contact sensor for monitoring activity at a body surface (Figures 1-4, abstract), the sensor comprising a contact membrane that includes a conductive layer (element 120), a base layer (element 102), and a body contacting area (element 120c), wherein the conductive layer is woven over its length such that portions thereof sits on top of the base layer over a localized area substantially congruent with the body surface contacting area of the contact membrane while other portions thereof sit below and are covered by the base layer, effectively insulating them from body surface contact (Figures 1-2, conductive layers 120c over base layers 106/108 as described above), but is silent on the thicker thread to bias and 
Shen teaches raising the contact sensor towards skin (Figure 4, which shows a raised structure but is not reinforced and thus would likely flatten during contact). Shen is silent on performing this action with additional or thicker thread. Dias discloses a contact sensor for monitoring activity at a body surface wherein at least one of the at least one base layers is thicker over an area substantially congruent with the body surface contacting area of the contact membrane (Figure 7, thread 26, which as described is additional threading to aid in biasing the sensor to tissue), such as to urge the contact membrane into forming a raised outer surface for projection against the body surface (Figure 7, which includes that element 26 provides increased density to push the conductive layer 22 towards skin, see also column 5 lines 19-29). Dias additionally discloses a filler material that works with the textile filler (Figure 4, elements 10 and 20). It would have been obvious to the skilled artisan before the effective filing date to utilize the thread density combined with the filler to bias the sensor towards the skin as taught by Dias with the device of Shen as predictable results would have ensued (keeping good contact between the skin of the user and the sensor). 
Shen as modified now by Dias teaches the general concept of increasing thread density of an area to create a projection, but Dias is silent on the physical threads being thicker to accomplish this. Taylor teaches an elastic fabric with raised portions that includes utilizing extra thread in order to make a targeted region thicker in construction (column 1 lines 6-49, which mentions double-knitting a process in which additional thread is utilized). It would have been obvious to the skilled artisan before the effective 
Regarding claim 3, Shen is silent on the thread thickness. Dias discloses a contact sensor as mentioned above with a thicker area held to the base layer via thread and that it is thicker (thicker in this instance is being interpreted as thicker in density of the threads as well as in width/length of the threads which adds to the overall thickness of sensor, see Figure 7 and column 5 lines 19-29). It would have been obvious to the skilled artisan before the effective filing date to utilize the thread density to bias the sensor towards the skin as taught by Dias with the device of Shen in order to aid in keeping good contact between the skin of the user and the sensor.
Regarding claim 5, Shen is silent on the additional threading. Dias discloses a contact sensor wherein the body contacting area of the contact membrane is a knitted conductive fabric of higher stitch density than the fabric of the at least one base layer (Figure 7, element 22 which shown to be of a higher density than the base layer 24, see column 2 lines 25-43). It would have been obvious to the skilled artisan before the effective filing date to utilize the thread density to bias the sensor towards the skin as taught by Dias with the device of Shen in order to aid in keeping good contact between the skin of the user and the sensor.
Regarding claim 6, Shen discloses a contact sensor but is silent on the process as claimed. The Applicant is directed to MPEP 2113 regarding product by process limitations as the final products of the above combination versus the claimed invention appear to be the same.

Regarding claim 35, Shen as modified by Dias, and Taylor discloses the presently claimed invention (see contents of rejected claim 1 and 7 above). Shen additionally teaches a second base layer that is configured to electrically isolate at least portions of the conductive layer of fabric that sit below the first base layer from an external environment in which the contact sensor is exposed (elements 106 from Figure 1 or element 108 from Figure 2; see also [0023]), wherein the conductive layer is further woven over its length such that at least a portion thereof sits on top of the second base layer (Figures 1-2, conductive layers 120c over second base layers 106/108 as described above), providing a conductive area that remains externally accessible during use of the contact sensor (Figures 1-2, elements 120c). 

Dias discloses a base layer of knitted fabric (element 24, column 2 lines 44-49, which describes being made of knitted fabric), characterized in that it has a first thickness and a second thickness (elements 24 and 26, where element 26 includes a second thickness thicker than the other portions along 24, see Figure 7 and column 5 lines 19-29), wherein the second thickness is greater than the first thickness over an area substantially congruent with the body surface contacting area of the contact membrane (Figure 7), such as to urge the contact membrane into the forming of a raised outer surface for projection against a body surface (see Figure 7), and wherein the conductive layer comprises a greater density of stiches than a base layer against which it is knitted forming a convex surface (Figure 7, element 22 which shown to be of a higher density than the base layer 24, see column 2 lines 25-43; where a convex surface is shown in Figures 2 and 4 and though they are slightly different embodiments the designs are considered art recognized equivalents). It would have been obvious to the skilled artisan before the effective filing date to utilize the thread density to bias the sensor towards the skin as taught by Dias with the device of Shen in order to aid in keeping good contact between the skin of the user and the sensor.
Regarding claims 41-42, see contents of rejected claim 35 above. 
Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Koivumaa et al. US Publication 2006/0173370 (hereinafter Koivumaa) in view of Shen, Dias, and Taylor.
Regarding claim 26, Koivumaa discloses a smart garment for use on the lower body of a human subject (Figure 1), wherein said garment comprises a contact sensor (electrodes 2-3) configured to detect EMG signals from the femoral artery (Figure 1, claim 1-4, and electrodes 2-3 [0036]-[0038] which obtain EMG signals specifically from the femoral area), but does not mention the specifics of the sensor of claim 1. Shen as modified by Dias, and Taylor mentions the specifics of the contact sensor of claim 1 (see rejected claim 1 above). It would have been obvious to the skilled artisan at the time of filing to utilize the contact sensor as taught by Shen, Dias, and Taylor with the device of Koivumaa as predictable results would have ensued (monitoring of heart rate and/or ECG signals).
Regarding claim 27, Koivumaa discloses a smart garment including a heart rate sensing module configured to utilize the EMG signals from the femoral artery (electrodes 2-3, Figure 1, see also [0008][0016]-[0017] which details monitoring for heart rate and ECG signals while simultaneously monitoring EMG signals and utilizing those signals to filter out noise; all of which is done by a module/processor), but is silent on the claimed structure of the contact membrane. 
Shen, Dias, and Taylor teaches the structure of claim 1 that is configured to monitor ECG signals with a contact sensor of claim 1. It would have been obvious to the skilled artisan at the time of filing to utilize the contact sensor as taught by Shen, Dias, 
Regarding claim 28, Koivumaa discloses a smart garment wherein the garment comprises a pair of trousers or shorts or pants or briefs or knickers or tights or leggings (shorts as shown in Figure 1).
Regarding claim 29, Koivumaa discloses a smart garment for use on the lower body of a human subject comprising a contact sensor (Figure 1 electrodes 2-3) for the detection of EMG signals from muscle groups covered by the garments, but is silent on the structural specifics of the contact sensor of claim 1. Shen as modified by Dias, and Taylor mentions the specifics of the contact sensor of claim 1 (see rejected claim 1 above). It would have been obvious to the skilled artisan at the time of filing to utilize the contact sensor as taught by Shen, Dias, and Taylor with the device of Koivumaa as predictable results would have ensued (monitoring of heart rate and/or ECG signals).
Claims 30-31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Shen as modified by Dias, and Taylor, as applied to claim 1, and in further view of Tran US Publication 20120095352 (hereinafter Tran).
Regarding claim 30, Shen as modified by Dias, and Taylor discloses a contact sensor as claimed above but is silent on there being an optical fiber. Tran teaches a wearable medical monitoring device that includes an optical fiber fitted within the channel formed between the contact membrane and the base layer for the pick-up and transmission of Doppler signals from the body of a wearer ([0051][0226][0228]). It would have been obvious to the skilled artisan at the time of filing to utilize the optical fiber as 
Regarding claim 31, Shen as modified by Dias, and Taylor discloses a contact sensor as claimed in claim 30 but is silent on the optical fiber. Tran teaches the optical fiber as mentioned above which inherently includes a channel ([0051][0226][0228]) but does not specifically disclose that the fiber would be placed within the contact membrane and the base layer of Shen. As the device of Shen is limited in space it would have been obvious to the skilled artisan as the time of filing to include the fiber of Tran in the claimed location as there are a finite number of places a fiber of that nature could be placed on the device of Shen and one of ordinary skill in the art given basic experimentation would have come to the claimed invention. 
Regarding claim 36, Shen as modified by Dias, and Taylor discloses a contact sensor as claimed above (see contents of rejected claims 1 and 35 above), but is additionally silent on there being an optical fiber. Tran teaches a wearable medical monitoring device that includes an optical fiber fitted within the channel formed between the contact membrane and the base layer for the pick-up and transmission of Doppler signals from the body of a wearer ([0051][0226][0228]). It would have been obvious to the skilled artisan at the time of filing to utilize the optical fiber as taught by Tran with the device of Shen and Taylor in order to aid in the placement of the device over a desired artery for optimal cardiac monitoring.
Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Shen as modified by Dias, and Taylor, as applied to claim 1, and in further view of Allison US Patent 4,016,868 (hereinafter Allison).

Allison discloses the measurements in standard being 1/8 of an inch (3.175mm) which is marginally larger than 3mm as claimed in claim 40. Again as the Applicant includes no criticality of why one of the disclosed ranges in the original disclosure is any more advantageous over the other, it would have been further obvious to the skilled artisan before the effective filing date to further reduce the size 0.175mm given the teaching of Allison with the resultant combination of Shen, Dias, and Taylor as predictable results would have ensued (monitoring of the bodies electrical signals while utilizing the least amount of conductive material ultimately reducing cost).
(2) Withdrawn Rejection
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The previous 112(a) rejection of claim 1 is withdrawn. In light of the Applicant’s evidence (page 16/33; first bullet point), it explicitly details that the main fabric layer may comprise a single base layer which provides the needed support for the claim. 
(3) Summary of the Rejection
The rejection of record begins with Shen teaching a base contact sensor that included the fabric base layer, the fabric conductive layer, and the body surface contacting area with portions of the conductive layer being woven both above and below the top of the base layer. Shen was silent on the base layer including any thickness due to extra thread as well as a filler for maintaining a bias of the body surface contacting surface towards a user’s body.
Dias, which is also a fabric based monitoring device, specifically taught both a filler as well as a thicker area beneath the conductive layer to bias the body surface contacting membrane towards the user’s body. Dias achieved the claimed thickness by increasing the thread density and not by simply adding an extra thread. As the method for increasing the thickness was performed in a different manner, it was deemed necessary to rely on Taylor for this additional teaching.
Taylor, which detailed a process for making fabric with raised patterns, remedied the deficiencies of Dias in specifically showing that the skilled artisan could increase a desired area’s thickness along the fabric by adding extra thread.
(4) Response to Arguments
Regarding the argument of the raise structure (page 20/33), this argument seems to be a misinterpretation of the rejection regarding the raised structure of Shen (Figure 4). Element 132 was never cited in the previous rejection for any of the elements nor was it what was being referenced as the “raised structure”. The Examiner was simply describing the raised structure at 120a which included the individual raised crests better shown as elements 120c in Figures 1-2, which were cited as the portions of the 
Regarding the arguments (bottom of page 20/33) of Shen not biasing the contact sensor as the conductive fabric would flatten, this argument is ultimately unpersuasive as Shen teaches in [0020] that the portions that contact skin (120c) are intended to stick out past the rest of the device to make contact. As was admitted in the previous rejection, the angled crests of the conductive fibers as shown in Figure 1 would likely flatten to an unknown extent when pressed upon skin due to the nature of the material (fabric), however it is Dias that was utilized to remedy that deficiency by providing the filler(s) that aided in maintaining the protruding aspect of the conductive fibers over the rest of the device. It has been held that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The arguments (top of page 21/33) regarding Dias not teaching the addition of the extra thread to make a localized area thicker are unpersuasive, as again the 
The arguments (bottom of page 21/33) pertaining to Dias not teaching the thicker area as part of the base is unpersuasive. Dias teaches that a convex surface is created on the cover side 24 at an area 26 but then goes on to say it on the contact side in the same sentence (reproduced here for convenience starting at column 5 line 19, “FIG. 7 shows a cross section through a single layer fabric having a contact side 22 and a cover side 24, but in which a convex surface is created on the cover side by an area 26 of increased stitch density on the contact side”). This suggested to the skilled artisan that the increased stitching starts within the cover side (the claimed base layer) and then would become part of the contact side (the claimed contact membrane). The Applicant takes a different view on this, however, in either interpretation on where the dense stitching at 26 initially starts from, Dias clearly teaches the concept of wanting to increase the stitch density in order increase the overall thickness at that location and by extension push the conductive layer 22 towards the user. 
Dias, as the Applicant mentions, has a “single layer fabric” design, however the nomenclature a reference utilizes is not being relied upon as the physical threads are being considered the “layers”. The base layer and contact membrane are still shown as 
Admittedly, it is unclear if thread 26 is conductive or non-conductive as argued, however the specific configuration of Dias is not being relied upon but instead the concept of increasing the thickness of an area integral to the base for the purposes of biasing the conductive layer towards the user. 
Regarding the argument (bottom of page 22/33) pertaining to Taylor being utilized to teach the thread being physically thicker, this was found to be unpersuasive. The Applicant is correct in that it was stated that Dias did not teach thicker threads, however as mentioned in the rejection (12/28/2020, page 4) Taylor still “teaches an elastic fabric with raised portions that includes utilizing extra thread in order to make a targeted region thicker in construction (column 1 lines 6-49, which mentions double-knitting a process in which additional thread is utilized)” which still meets the claim limitation of the additional thread of which both Shen and Dias were silent on. It is clear from the rejection that Taylor is being utilized solely for the additional thread count as is again mentioned in the statement of obviousness that the thread count and not the thickness is what Taylor was remedying. 

The arguments (bottom of page 23/33 through 24/33) are considered unpersuasive. It is unclear as to how the device of Shen would be rendered inoperable if reinforced with the filler(s) of Dias beneath the crests of the conductive fabric at elements 120c in the region of the device at 120a. Shen designed those crests specifically to have good contact with a user’s body. Dias gives explicit motivation as to why this is preferable and Shen never mentions that such a feature would teach away from the intended use of signal monitoring. If the elements 120c of Shen were not in contact with tissue, the device would be unable to function as contact is required as per [0020] as well as [0021] that the Applicant cites. Paragraph [0020] specifically details having the detecting section “The detecting section 120a has all wave crests 120c sticking out of a surface of the first layer 102 for directly contacting human skins”. The Applicant may have mischaracterized what was meant in [0021] regarding the length of the portion of the fibers that stick out. Shen was simply iterating that if they are too long the fibers could be damaged during cleaning or use, but need to be long enough to be able to contact skin. 
As it was mentioned in the arguments again, element 132 is never mentioned in the prior rejections and is not an electrode by the common meaning of it. The intermediate electrode 132 is more commonly referred to as a terminal or contact in this field, which then directly connects the device as shown in Figure 4 to a measurement device or computer. 132 is not designed to ever come into contact with tissue.
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
Conferees:
/CATHERINE B KUHLMAN/Primary Examiner, TC 3700 TQAS Detailee   
    
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.